SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 14, Rockies Region Private Limited Partnership (Exact Name of Registrant as Specified in Charter) West Virginia 000-51959 20-3890540 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification No. 120 Genesis Boulevard, Bridgeport, WV 26330 (Address of Principal Executive Offices) Registrant’s telephone number, including area code304-842-3597 no change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. (a).Rockies Region Private Limited Partnership (the "Partnership" or the "Registrant"), which was formed on December 6, 2005, filed a Registration Statement on Form 10/A on October 4, 2006, which included audited financial statements for the period from December 6, 2005 (date of inception) to December 31, 2005, as well as unaudited condensed financial statements for the quarter ended March 31, 2006.In addition, the Partnership filed a Quarterly Report on Form 10-Q for the quarter ended June 30, 2006 on December 8, 2006. The Registrant reported on December 28, 2007, on Form 8-K, the dismissal of KPMG LLP (“KPMG”) as the Registrant’s independent registered public accounting firm.The audit report of KPMG on the Registrant’s financial statements as of December 31, 2005, and for the period from December 6, 2005 (date of inception) to December 31, 2005, did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope, or accounting principles. Additionally, the Registrant reported on December 28, 2007 that the Audit Committee of the Managing General Partner, Petroleum Development Corporation ("PDC") and its
